Citation Nr: 1313141	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to December 1981 and from December 1983 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which found that there was no new and material evidence to reopen a claim of entitlement to service connection for bipolar disorder, manic type, with psychotic features. 

The Veteran requested a hearing before a member of the Board at his local RO in his July 2006 substantive appeal on a VA Form 9 as well as in a November 2006 statement on a VA Form 9.  The hearing was scheduled for August 2007, but subsequently was cancelled by the Veteran.  His hearing request therefore is considered withdrawn.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.   Here, the Veteran filed a claim for entitlement to service connection for bipolar disorder.  The medical evidence of record, however, indicates that he also has diagnoses of bipolar I disorder, mixed type; bipolar disorder, manic type, with psychotic features; major depressive episode with psychotic features; manic depression; schizoactive disorder; schizoaffective disorder; schizophrenia; anxiety disorder; polysubstance abuse; polysubstance dependence; alcohol, cocaine, and marijuana dependency; and alcohol and drug dependence and anxiety in a schizoid, borderline, and paranoid personality.  Therefore, the Board in an August 2010 decision, recharacterized the issues on appeal as indicated above to include these disorders in addition to bipolar disorder. 

In the August 2010 decision, the Board reopened and remanded the issue of service connection for an acquired psychiatric disorder.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that in statements submitted in 2005 and 2006, multiple friends of the Veteran claimed that he was not employable as a result of his acquired psychiatric disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the claims file and despite the previous remand, the Board finds that additional development again is necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Per the August 2010 remand instructions, the Veteran underwent a VA examination in October 2010.  During the October 2010 VA examination, the VA examiner noted that the Veteran had been in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA) for "mental illness".  The examiner also noted that the Veteran's "diagnosis with Social Security is unknown".  There is no indication in the claims file that the records in the possession of the SSA have been requested or obtained.  

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the statements during the October 2010 VA examination indicate that certain SSA records are outstanding.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

Additionally, the Board notes that the RO's determination on the claim for service connection for an acquired psychiatric disorder could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a 38 C.F.R. § 3.159(a) letter on the issue of entitlement to TDIU and allow a reasonable period of time for response.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this should be noted and explained in the claims file.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU. All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


